J-S28002-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: A.D.M.                 IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA


APPEAL OF: J.D.M.

                     Appellant                   No. 94 MDA 2015

           Appeal from the Order Entered November 25, 2014
            In the Court of Common Pleas of Franklin County
                 Orphans' Court at No(s): 41-Adopt-2014

IN RE: ADOPTION OF: L.B.M.                 IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA


APPEAL OF: J.D.M.

                                                 No. 95 MDA 2015

           Appeal from the Order Entered November 25, 2014
            In the Court of Common Pleas of Franklin County
                 Orphans' Court at No(s): 42-Adopt-2014

IN THE INTEREST OF: L.B.M.                 IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA

APPEAL OF: J.D.M.

                     Appellant                   No. 96 MDA 2015


            Appeal from the Order Entered November 25, 2014
             In the Court of Common Pleas of Franklin County
           Juvenile Division at No(s): CP-28-DP-0000050-2013

IN THE INTEREST OF: A.D.M.                 IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA

APPEAL OF: J.D.M.

                     Appellant                   No. 97 MDA 2015
J-S28002-15




               Appeal from the Order Entered November 25, 2014
                In the Court of Common Pleas of Franklin County
              Juvenile Division at No(s): CP-28-DP-0000051-2013


BEFORE: BOWES, ALLEN, and LAZARUS, JJ.

MEMORANDUM BY BOWES, J.:                              FILED JUNE 15, 2015

       J.D.M. (“Father”) appeals from the orders entered on November 25,

2014, wherein the trial court terminated his parental rights to his minor

children, A.D.M. and L.B.M., and changed the children’s permanency goals

from reunification to adoption. We affirm.1

       Franklin County Children and Youth Service2 (“CYS”) became involved

with this family on July 3, 2013, in response to a referral alleging that then-

six-year-old A.D.M. and L.B.M., his two-year-old brother, were without

parental care and control. J.P. (“Mother”) had issues with substance abuse,

lacked housing, and did not have the resources to care for her sons.        As

Father was incarcerated at SCI Camp Hill for a variety of offenses including

theft, criminal trespass, and DUI 4th or subsequent offense, he was unable to

____________________________________________


1
  The trial court declined to terminate the parental rights of the children’s
mother, J.P., and the boys’ permanency goals remain reunification as it
relates to that parent.
2
  We note with disapproval that Franklin County Children and Youth Service
failed to file a brief in this matter.



                                           -2-
J-S28002-15




provide parental care. The children were placed in temporary shelter care,

and on July 11, 2013, they were adjudicated dependent.            The children

currently reside together in a pre-adoptive foster home.      Father remained

incarcerated at either SCI Camp Hill or SCI Rockview throughout the

children’s placement and was released immediately before the second day of

the two-day termination proceedings.

     The initial permanency goal for both children was reunification with

birth parents.      The juvenile court directed Father to participate in

psychological    evaluations,   follow   treatment   recommendations,   achieve

financial stability, obtain adequate housing, maintain consistent supervised

visitation with the children, and comply with the terms of his criminal

sentences and probation. Father’s compliance with these expectations was

minimal.

     While the reality of incarceration made it difficult to achieve some of

the FSP goals, Father claimed to have enrolled in substance abuse, violence

prevention, money management, and parenting programs at SCI Rockview.

However, Father failed to document any of the foregoing achievements.

Likewise, he refused to submit a release so that CYS could verify his

participation in any of the programs or obtain the results of a purported

psychological assessment.




                                         -3-
J-S28002-15




       On May 17, 2014, Father participated in one visitation with the

children at SCI Rockview, but in doing so, he violated the terms of the

interaction by permitting a person without ChildLine clearance to change

L.B.M.’s diaper without supervision.3          Father’s only other contact with his

sons was two or three letters that misled the children to believe reunification

was imminent.4        Beyond that correspondence, Father failed to send the

children birthday cards or presents while he was incarcerated.             Indeed,

Father declined to participate during the first day of the evidentiary hearing

by video conference, and even though he had been released prior to the

second day of testimony, he also declined to participate in that day of the

hearing.

       On August 6, 2014, CYS filed petitions to terminate Mother and

Father’s parental rights pursuant to § 2511(a) and (b) of the Adoption Act.


____________________________________________


3
 ChildLine is a statewide system administered by the Department of Public
Welfare that maintains records regarding reports of suspected child abuse.
See C.K. v. Department of Public Welfare, 869 A.2d 48, 50 n.1 (Pa.
Cmwlth. 2005) (citing 55 Pa.Code § 3490.4; 23 Pa.C.S. § 6332).
4
   During August and September 2013, Father mailed then-six-year-old
A.D.M. two letters that misinformed the child that Father would be
discharged within one or two months and indicated that, after his discharge
from prison, A.D.M. and B.L.M. would be released to his care. See N.T.,
10/3/14, at 60. When Father mailed the letters, he had more than one year
remaining to serve on his minimum sentence of imprisonment and no plan to
care for the children following his discharge.



                                           -4-
J-S28002-15




Following two days of evidence, the trial court terminated Father’s parental

rights, and by separate orders entered the same day under the Juvenile Act,

it changed the relevant aspects of the children’s permanency goals relating

to Father from reunification to adoption. As noted in footnote one, the court

denied CYS’s petitions as they relate to Mother.        These timely appeals

followed.5

       Father filed a Rule 1925(b) statement asserting three issues that he

reiterates on appeal as follows:

       I.     The trial court erred in determining that Franklin County
              Children and Youth Services (FCCYS) met its burden of
              proving by clear and convincing evidence that J.D.M. . . .
              cannot or will not remedy the conditions that caused the
              child to be without parental care in that the evidence
              showed that Father was only recently released from
              incarceration and therefore not given the opportunity to
              demonstrate his ability to care for the child.

       II.    The trial court erred in determining that FCCYS met its
              burden of proving by clear and convincing evidence that
              Father will not be able to remedy the condition which led
              to the removal of the child within a reasonable time. . . .

       III.   The trial court erred in terminating Father’s rights when
              Mother’s rights were not terminated.

Father’s brief at 4.


____________________________________________


5
 Although Father appealed the trial court’s separate goal change orders, he
does not level any legal challenge to either of those orders in his brief.
Accordingly, we affirm the orders without discussion.



                                           -5-
J-S28002-15




      We apply the following standard of review of an order terminating

parental rights:

            In cases concerning the involuntary termination of parental
      rights, our review is limited to a determination of whether the
      decree of the termination court is supported by competent
      evidence. Adoption of B.D.S., 494 Pa. 171, 431 A.2d 203, 207
      (1981). The party petitioning for termination “must prove the
      statutory criteria for that termination by at least clear and
      convincing evidence.” In re T.R., 502 Pa. 165, 465 A.2d 642,
      644 (1983).      Clear and convincing evidence is defined as
      “testimony that is so clear, direct, weighty, and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitancy, of the truth of the precise facts in issue.” Matter of
      Sylvester, 521 Pa. 300, 555 A.2d 1202, 1203–04 (1989).

In re Adoption of L.J.B., 18 A.3d 1098, 1107 (Pa. 2011). As the ultimate

trier of fact, the trial court is empowered to make all determinations of

credibility, resolve conflicts in the evidence, and believe all, part, or none of

the evidence presented.    In re A.S., 11 A.3d 473, 477 (Pa.Super. 2010).

“If competent evidence supports the trial court's findings, we will affirm even

if the record could also support the opposite result.” Id.

      Requests to involuntarily terminate a biological parent’s parental rights

are governed by 23 Pa.C.S. § 2511, which provides in pertinent part as

follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

               ....



                                      -6-
J-S28002-15




        (2) The repeated and continued incapacity, abuse,
        neglect or refusal of the parent has caused the child to be
        without essential parental care, control or subsistence
        necessary for his physical or mental well-being and the
        conditions and causes of the incapacity, abuse, neglect or
        refusal cannot or will not be remedied by the parent.

                 ....

        (5) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency for a period of at least six months, the
        conditions which led to the removal or placement of the
        child continue to exist, the parent cannot or will not
        remedy those conditions within a reasonable period of
        time, the services or assistance reasonably available to the
        parent are not likely to remedy the conditions which led to
        the removal or placement of the child within a reasonable
        period of time and termination of the parental rights would
        best serve the needs and welfare of the child.

                 ....

        (8) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency, 12 months or more have elapsed from the date
        of removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

              ....

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions

                                    -7-
J-S28002-15




      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

      The test for terminating parental rights consists of two parts. In In re

L.M., 923 A.2d 505, 511 (Pa.Super. 2007), we explained:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent's conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent's conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

We need only agree with the trial court’s analysis as to one subsection of 23

Pa.C.S. § 2511(a) and subsection (b) in order to affirm the termination of

parental rights.   In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc). Herein, the certified record supports the trial court’s determination

that CYS established the statutory grounds to terminate Father’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).          Hence, we do not

address the remaining statutory grounds.

      We   have    explained   our   review   of   the   evidence   pursuant   to

§ 2511(a)(8), as follows:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.

                                      -8-
J-S28002-15




      § 2511(a)(8), the following factors must be demonstrated: (1)
      The child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In Re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.Super. 2003).

      Thus, in order to satisfy the requirements of § 2511(a)(8) in the case

at bar, CYS was required to produce clear and convincing evidence that: (1)

A.D.M. and L.B.M. have been removed from Father for at least twelve

months; (2) the conditions which led to the children’s removal continue to

exist; and (3) involuntary termination of parental rights would best serve the

children’s needs and welfare. See In re Adoption of R.J.S., 901 A.2d 502

(Pa.Super. 2006). “Notably, termination under Section 2511(a)(8) does not

require an evaluation of [a parent’s] willingness or ability to remedy the

conditions that led to placement of [the] children.” Id. at 511 (emphasis in

original).

      First, we observe that A.D.M. and L.B.M. have been in CYS’s care since

July 3, 2013, due to the complete lack of parenting by either parent. As CYS

did not file its petition to terminate Father’s parental rights until August 6,

2014, approximately thirteen months later, CYS satisfied the threshold

requirement of § 2511(a)(8) requiring that the children be removed from

Father for at least twelve months. Next, the certified record reveals that the

condition that led to A.D.M. and L.B.M.’s placement in July 2013, Mother and

                                     -9-
J-S28002-15




Father’s inability to perform their parental duties, continued to exist and that

terminating Father’s parental rights would best serve A.D.M. and L.B.M.’s

needs and welfare.

      The crux of Father’s argument is that he could not achieve any of the

enumerated FSP goals while he was incarcerated. He continues that, since

he was not released from imprisonment until after CYS filed its petitions to

terminate his parental rights, the trial court erred in terminating his parental

rights without affording him additional time to comply with the FSP. For the

following reasons, we disagree.

      In In re C.M.S., 832 A.2d 457, 462 (Pa.Super. 2003), we explained,

“A parent is required to exert a sincere and genuine effort to maintain a

parent-child relationship; the parent must use all available resources to

preserve the parental relationship and must exercise ‘reasonable firmness’ in

resisting obstacles placed in the path of maintaining the parent-child

relationship.”   As it relates to incarcerated parents, our Supreme Court

reiterated in In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012), that the

primary focus of the § 2511(a)(1) analysis is whether an incarcerated parent

exercised reasonable firmness in declining to yield to obstacles created by

imprisonment and employed available resources to maintain a relationship

with his or her child.       The High Court explained, “pursuant to an

abandonment analysis [an incarcerated parent has] a duty to utilize


                                     - 10 -
J-S28002-15




available resources to continue a relationship with his or her child.” Id.

      While the trial court did not invoke § 2511(a)(1) as a basis to

terminate Father’s parental rights in this case, the court’s rationale relating

to § 2511(a)(5) and (8) was founded squarely upon Father’s continued

unavailability to perform parental duties as evidence that Father failed to

remedy the conditions that led to the children’s placement.                The court

reasoned, “Based on the fact that Father’s incarceration had rendered the

children without essential parental care and that he has made no attempts

to remedy this or even maintain a relationship with A.D.M. and L.B.M., the

Court finds that the Agency has easily established grounds for termination

for Father pursuant to Section 2511(a)(2),(5) and (8).” Termination Decree,

11/25/14, at 12-13. Hence, Father’s failure to exercise reasonable firmness

in attempting to overcome the obstacles presented by his incarceration is

particularly relevant in this case.   As the certified record sustains the trial

court’s characterization of Father’s efforts, we will not disturb it.

      During the evidentiary hearing, Nicole Weller, the CYS case worker

assigned to the family, testified about the circumstances that led to the

boys’ placement, including Father’s unavailability as a parental resource.

N.T., 10/3/14, at 9-10.         She also outlined Father’s FSP goals and

expectations following the children’s adjudication of dependency. Id. at 11.

As   noted,   supra,   Father   was   directed   to,   inter   alia,   participate   in


                                      - 11 -
J-S28002-15




psychological   evaluations,   comply      with   recommendations,    maintain

consistent visitation, and comply with the terms of incarceration and

probation. Id. Father’s efforts were minimal. Since the agency does not

believe that it can provide any additional services that would assist Father in

his ability to care for A.D.M. and L.B.M., it recommended terminating

Father’s parental rights. Id. at 32.

      As it relates to Father’s efforts to comply with the FSP goals, Ms.

Weller testified as follows.   Father completed a psychological assessment

while incarcerated, but he refused to execute a consent to release

confidential information and the prison would not permit CYS to review the

evaluation. Id. at 20, 49. She explained that the prison assessment was

not a complete psychological evaluation and that, to the extent that the

assessment generated any treatment recommendations, that information

was not provided to the agency. Id. at 65. In light of the agency’s inability

to review the relevant information, the fact that Father submitted to a

psychological assessment was of no benefit to the children in determining

the effect of Father’s mental health on their welfare.        Therefore, CYS

considered that goal unsatisfied. Id. at 20.

      Similarly, while Father’s incarceration limited his ability to establish

financial security or obtain stable housing, he did not provide CYS any

information concerning prospective employment or outline his intentions to


                                       - 12 -
J-S28002-15




satisfy those components upon his release. Id. at 22, 65. Father informed

CYS of an expected release date, October 26, 2014; however, he failed to

present a proposed home plan for the children upon his anticipated

discharge.     Id. at 22, 65.       Father claimed to have completed several

programs while incarcerated. However, he failed to document any of those

achievements and the value of some of the programs is unclear because the

FSP did not identify concerns with issues like violence or anger management

as problems that Father needed to address in order to reunite with A.D.M.

and L.B.M.

      Concerning     Father’s    visitation,   Ms.    Weller   testified   that    Father

participated   in   only   one   visitation    with   the   children   while      he   was

incarcerated. Id. at 22. Unfortunately, the family members whom Father

selected to facilitate the visitation violated CYS’s transportation policies by

smoking in the automobile and permitting a person without the Childline

clearances to have unsupervised access to L.B.M., and the visitations were

thereafter discontinued upon the recommendation of the guardian ad litem.

Id. at 23. Father failed to identify any alternative resources to transport his

sons to the prison for additional visitations. Id. at 24.

      The foregoing testimony supports the trial court’s finding that Father

failed to remedy his unavailability as a parent or make a significant effort to

maintain a place of importance in their lives.                   Father was either


                                        - 13 -
J-S28002-15




noncompliant with the FSP goals that he could have achieved in prison or

simply neglected to document those achievements.       He failed to send his

children gifts or attempt to contact them by telephone.       In sum, Father

participated in one visitation, presumably attended prison programs of

unknown value, and mailed his sons a few letters. Tellingly, although given

the opportunity to appear virtually the first day and physically the second

day of the two-day hearing, Father declined to participate in the termination

proceedings. As Father failed to demonstrate any resolve in attempting to

overcome the obstacles of his incarceration, we reject his claim that CYS did

not satisfy its burden of proving that the conditions which led to the removal

of A.D.M. and B.L.M. continue to exist.

      Next, we address whether the trial court abused its discretion in

finding that CYS presented clear and convincing evidence that terminating

Father’s parental rights and permanently severing the existing bond between

him and his sons would best serve the children’s needs and welfare pursuant

to § 2511(b). While the Adoption Act does not mandate that the trial court

consider the effect of permanently severing parental bonds, our case law

requires it where a bond exists to some extent. See In re E.M., 620 A.2d
481, 485 (Pa. 1993).

      The extent of the trial court’s bond-effect analysis depends upon the

circumstances of a particular case.       In re K.Z.S., 946 A.2d 753, 763


                                    - 14 -
J-S28002-15




(Pa.Super. 2008).     We have emphasized that while a parent’s emotional

bond with his child is a major aspect of the § 2511(b) best-interest analysis,

it is nonetheless only one of many factors to be considered by the trial court

when determining what is in the best interest of the child. In re K.K.R.-S.,

958 A.2d 529, 535-536 (Pa.Super. 2008). Indeed, the mere existence of an

emotional bond does not preclude the termination of parental rights. See In

re T.D., 949 A.2d 910 (Pa.Super. 2008) (trial court’s decision to terminate

parental rights was affirmed where court balanced strong emotional bond

against parents’ inability to serve needs of child).

      As we explained in In re K.Z.S., supra at 763 (emphasis omitted),

            In addition to a bond examination, the court may equally
      emphasize the safety needs of the child under subsection (b),
      particularly in cases involving physical or sexual abuse, severe
      child neglect or abandonment, or children with special needs.
      The trial court should also examine the intangibles such as the
      love, comfort, security and stability the child might have with the
      foster parent.     Another consideration is the importance of
      continuity of relationships to the child and whether the parent
      child bond, if it exists, can be severed without detrimental
      effects on the child. All of these factors can contribute to the
      inquiry about the needs and welfare of the child.

See also In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010) (orphans’ court

can emphasize safety needs, consider intangibles, such as love, comfort,

security, and stability child might have with the foster parent, and

importance of continuity of existing relationships).




                                     - 15 -
J-S28002-15




      Herein, the trial court concluded that severing the parental bond with

Father was in the children’s best interest. Our review of the certified record

confirms the trial court’s conclusion, albeit based on an alternative rationale.

A.D.M. and L.B.M. have continued to reside together in a pre-adoptive foster

home since April 2014. N.T., 10/3/14, at 29. The foster father is a licensed

social worker with a master’s degree. Id. at 61; N.T., 10/24/14, at 43. Ms.

Weller testified that A.D.M. admires Father and sometimes cries for him at

night. N.T., 10/3/14, at 74. However, both of the children are bonded with

their foster parents, and the agency does not have concerns about the level

of care that the foster parents provide. Id. at 29, 31. Ms. Weller described

the children’s bond with the pre-adoptive foster parents as a “loving

relationship [that is] continually growing to be more of a parent/child

relationship.” Id. at 30. L.B.M.’s primary bond is unquestionably with the

foster mother. She stated that L.B.M. is “very clingy to the foster mother”

and explained that during a prior visit to the home, L.B.M. hid from her and

a CYS colleague because the child feared that they would remove him from

the foster home. Id.

      Ryan Kane, a permanency worker with Children’s Aid Society, testified

about his work with A.D.M. N.T., 10/24/14, at 32-33. Mr. Kane expounded

that permanency workers meet with children to clarify why they are in

placement and prepare them for either reunification or alternate outcomes


                                     - 16 -
J-S28002-15




depending on the facts of the case. Id. at 33. He did not work with L.B.M.

because that child was too young to understand the situation with Mother

and Father. Id. Mr. Kane conducts sessions with A.D.M. twice per month.

Id. at 37. The sessions can last up to two and one-half hours in duration.

Id.   Beyond the one-on-one discussions with A.D.M., Mr. Kane maintains

regular contact with the foster parents and gets updates about A.D.M.’s

development and behavior between visits. Id.

      In relation to A.D.M.’s bond with Father, Mr. Kane testified as follows.

The child knows his Father and enjoys his company. A.D.M. was happy to

visit Father in jail and mentioned a desire to visit with him more often. Id.

at 46. However, A.D.M. has also articulated that if he cannot return home to

Mother, who remains his primary attachment, “he absolutely wants to be

with his foster family[.]”     Id. at 40.     Similar to Ms. Wellers, Mr. Kane

testified that A.D.M. and L.B.M. have become very bonded to their foster

family. “[O]ver the course of the last several months, [A.D.M.] will tell his

foster parents he loves them. So I mean, I think that they are very adapted

to the home at this point. [I] [v]ery much think that could be a family for

them if need be.” Id. at 40.

      While Mr. Kane did not proffer a position on which home would satisfy

A.D.M.’s needs and welfare, he opined that finality in and of itself is in that

child’s best interest regardless of whether he returns to Mother or remains


                                     - 17 -
J-S28002-15




with his foster parents. Id. at 42. Mr. Kane did not doubt A.D.M.’s ability to

thrive emotionally in either situation.          Id. Moreover, he confirmed that

A.D.M. has appropriate services available to him should the trial court decide

to terminate either or both parents’ parental rights. Id. at 41-42.

      Mindful   of   the   additional   factors    that   we   stressed   should   be

emphasized during the needs-and-welfare analysis in In re K.Z.S., supra at

763, such as “the love, comfort, security and stability the child might have

with the foster parent” and the importance of continuing those beneficial

relationships, we find that the record confirms that terminating Father’s

parental rights best satisfies A.D.M.’s and L.B.M.’s developmental, physical,

and emotional needs and welfare.            Despite the appearance of a bond

between Father and A.D.M., Father’s interactions with his sons were

infrequent.     CYS intervened with the family due, in part, to Father’s

unavailability and during the course of A.D.M. and L.B.M.’s placement in

foster care, Father’s total contact with his children amounted to one

visitation and a few letters.           As it relates to L.B.M, the evidence

demonstrates that he has no bond with Father, as he had little contact with

him over his brief life.   Accordingly, the record sustains this aspect of the

trial court’s findings.     Terminating Father’s parental rights best fulfills

L.B.M.’s emotional needs and welfare.




                                        - 18 -
J-S28002-15




      A.D.M’s situation is more nuanced.                 While A.D.M. has not had

consistent contact with his Father since before his placement in CYS’s care,

the facts adduced at trial do not sustain the court’s finding that any bond

between the seven-year old and Father is minimal.              To the contrary, it is

obvious from the certified record that A.D.M. admires Father even though

there was no significant contact.

      Despite A.D.M.’s affection for Father, the certified record reveals that

A.D.M. does not look to Father to provide comfort, support, or security.

While A.D.M. enjoyed interacting with Father during the prison visitation,

there is no evidence of a shared emotional attachment that reveals the

hallmarks of a healthy parent-child relationship. Father communicated with

A.D.M. sparingly for an entire year, and on the few occasions that Father

reached out to his impressionable son, he knowingly misled him to believe

that the family would reunite within one or two months. Thus, while some

emotional bond exists between Father and A.D.M., it is marked by

uncertainty rather than comfort and security.              Accordingly, we find that

sufficient   evidence   exists   in   this   case   to    sustain   the   trial   court’s

determination. Stated simply, A.D.M.’s primary focus remained reunification

with Mother, whose parental rights have been preserved, and he is currently

thriving in the foster home. Terminating Father’s parental rights best fulfills

A.D.M.’s emotional needs and welfare.


                                        - 19 -
J-S28002-15




      Finally, we address Father’s contention that it was improper to

terminate his parental rights when the court declined to terminate Mother’s

rights.   In sum, Father posits that “it simply does not make sense to

terminate the parental rights of one natural parent and not the other.”

Father’s brief at 12. We disagree.

      Our Supreme Court addressed this issue in In re Burns, 379 A.2d 535

(Pa. 1977), and rejected the assertion that the termination of parental rights

of only one parent was improper. The High Court reasoned that the parents’

respective rights to their children are not inextricably interwoven and when a

child service agency files a petition for the termination of parental rights, the

parents’ rights are decided separately.           Specifically, the Burns Court

explained:

      Nothing in the Adoption Act requires that an agency, which has
      assumed custody of a child, must establish grounds for the
      involuntary termination of both parents, before it can obtain
      such a decree as to either. When an agency having custody of a
      child petitions for termination of parental rights, the rights of the
      respective natural parents must be determined independently.

Id. at 541.

      Instantly, the trial court declined to terminate Mother’s parental rights

due to the significant parent-child bond that Mother shares with A.D.M. in

particular    and   also   due   to   Mother’s   commitment   to   rectifying   the

circumstances that led to her sons’ placement.          See Trial Court Decree,

11/25/14, at 18-19.        However, unlike the facts relating to Mother, the

                                        - 20 -
J-S28002-15




evidence that CYS presented against Father during the hearings established

the statutory grounds to terminate Father’s parental rights by clear and

convincing evidence. Thus, consistent with our Supreme Court’s rationale in

Burns, we reject Father’s assertion that the trial court erred in terminating

his parental rights to A.D.M. and L.B.M. simply because the court declined to

also terminate Mother’s parental rights to the children.

      For all of the foregoing reasons, we affirm the trial court order

terminating Father’s parental rights to A.D.M. and L.B.M. pursuant to §

2511(a)(8) and (b) and changing to adoption the pertinent aspects of their

permanency goals under the Juvenile Act.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/15/2015




                                    - 21 -